

EXHIBIT 10.2
[legal340909v2ploschem_image1.gif]        


April 7, 2016




Via Email
Gunther Plosch


Dear Gunther:
On behalf of The Wendy’s Company, I am delighted to confirm the offer of
employment for the position of Chief Financial Officer. For quick reference, a
few key points are also outlined in the attached term sheet. We believe you will
contribute to the Company’s overall success and trust that Wendy’s will provide
you with the career environment and opportunities you seek. We look forward to
you joining the team May 2, 2016.


COMPENSATION AND BENEFITS. The following is a summary of your compensation and
benefits, but it does not contain all the details. The complete understanding
between the Company and you regarding your compensation and benefits is governed
by legal plan documents. If there is a discrepancy between the information in
this letter and the legal plan documents, the legal plan documents will prevail.
All forms of compensation referenced in this letter are subject to all
applicable deductions and withholdings.


1.
Base Salary. Your starting base annualized salary will be $475,000, paid on a
bi-weekly basis.

    
2.
Annual Incentive. You will be eligible to receive an incentive under the terms
and conditions of the incentive plan provided to similarly situated officers of
the Company, which currently provides for a target bonus of 75% of your annual
base salary, provided performance measures set by the Company are achieved. Any
bonus to which you are entitled in your initial year of employment will be
prorated based on the number of full calendar months you are employed from your
start date.



3.
Benefits. You shall be entitled to participate in any retirement, fringe
benefit, or welfare benefit plan of the Company on the same terms as provided to
similarly situated officers of the Company, including any plan providing
prescription, dental, disability, employee life, group life, accidental death,
travel accident insurance benefits and car allowance program that the Company
may adopt for the benefit of similarly situated officers, in accordance with the
terms of such plan. You will be eligible to participate in medical, dental,
vision and life insurance programs after 30 days of service.



4.
Executive Physical. Wendy’s wants to ensure that its leaders are provided with
comprehensive health exams to help them maintain their health and peak



Page 1

--------------------------------------------------------------------------------




performance. Wendy’s provides all officers of the company with the opportunity
to receive an Executive Physical and will cover up to $4,000 for an annual
executive physical exam.
5.
Vacation. You will be eligible for four weeks of vacation per year.



6.
2016 Equity Award. You will be eligible for a stock option award with an award
value of $375,000 on the date the Performance Compensation Subcommittee (the
“Subcommittee”) approves awards to other similarly situated senior executives of
the Company, currently anticipated to be on or about August 12, 2016.



7.
Subsequent Equity Awards. Commencing in 2017, you will be eligible to receive
awards under the terms and conditions of the Company’s annual long-term
incentive award program in effect for other similarly situated senior executives
of the Company, subject to Subcommittee approval. The target value of your 2017
Long-Term Incentive award is $750,000, and future awards will be determined in
consideration of competitive market practices and individual performance and
contributions.



8.
One-Time Equity Award. You will be eligible to receive a one-time award of
restricted stock units with an award value of $975,000 upon commencement of your
active employment. The restricted stock unit award will vest in full on the
third anniversary of the grant.



9.
Cash Sign-On Bonus. You are eligible for a cash sign-on bonus of $150,000, less
any and all applicable taxes, which will be paid after you have completed 30
days of continued, active employment.



10.
Relocation Assistance. You are eligible for relocation assistance, and may elect
to have your relocation expenses: (i) paid in a lump sum in the amount of
$100,000, less any and all applicable taxes and payable within the first 30 days
of your employment, or (ii) covered by the Company through its third party
service provider, Cartus Corporation, subject to the provisions outlined in the
Relocation III Homeowners policy, a copy of which has been provided to you. We
agree to the following exceptions to the relocation policy: (x) extension of the
temporary living expense benefit from 90 to 120 consecutive days, and (y)
payment of the cost of full unpacking of your household goods.

 
11.
Severance. The Company’s Executive Severance Policy provides for certain pay and
benefits in the event the Company terminates your employment without cause or
within twelve (12) months following a change in control. Such pay and benefits
would be provided in exchange for your execution of a general release of any and
all claims concerning your employment and termination in favor of the Company.
You will not be entitled to severance in the event the Company terminates your
employment for cause or in the event you voluntarily resign or terminate your
employment with the Company. 



In accepting this offer, you agree to the attached Non-Compete and
Confidentiality Addendum. Although we have initiated the background check,
please note that this offer is contingent upon its successful outcome.


We look forward to you becoming a part of the Wendy’s executive team and are
confident that you can have a long term positive impact on our business.
Nonetheless, please understand that Wendy’s is an at-will employer. That means
that either you or Wendy’s are free to end the employment relationship at any
time, with or without notice or cause.




Page 2

--------------------------------------------------------------------------------




Please review the information contained in this letter. Once you have had an
opportunity to consider this letter, and provided you wish to accept the
position on the terms outlined, please return an executed copy of this letter to
me by April 13, 2016.


I’m excited about the prospect of working with you on the Wendy’s leadership
team. Should you have any questions, please do not hesitate to contact me.




Yours truly,


/s/ Scott A. Weisberg    
THE WENDY'S COMPANY
Scott A. Weisberg
Chief People Officer




ACCEPTED AND AGREED:            


/s/ Gunther Plosch
Gunther Plosch
    
April 11, 2016
Date    








Page 3

--------------------------------------------------------------------------------






GUNTHER PLOSCH
CHIEF FINANCIAL OFFICER


PROVISION
TERM
      COMMENTS
Base Salary
$475,000/year
Reviewed annually.
Annual Incentive
Target annual bonus percentage equal to
75% of base salary
Company and individual performance assessed for each fiscal year relative to
pre-established performance measures.
2016 Equity Award
Value of $375,000
(50% of Target Equity Award)
$375,000 will be issued in the form of stock options with the grant date to be
the date on which the Performance Compensation Subcommittee approves the award.
Subsequent Equity Awards
2017 Target Equity Award Value of $750,000
Commencing in 2017, during your employment you are eligible to be granted awards
under the Wendy’s annual long-term award program in effect for other executives
of Wendy’s.
One-Time Equity Award
Value of $975,000
You are eligible to receive a one-time award of restricted stock units with an
award value of $975,000 upon commencement of your active employment. The
restricted stock unit award will vest in full on the third anniversary of the
grant.
Cash Sign-On Bonus
$150,000
Subject to any and all applicable taxes, and payable following completion of 30
days of continued, active employment.
Benefits/Car Allowance
 
Benefits as are generally made available to other senior executives of Wendy’s,
including participation in Wendy’s health/medical and insurance programs and
$16,800/year car allowance, paid bi-weekly.
Vacation
Four weeks per year
 







Page 4

--------------------------------------------------------------------------------






NON-COMPETE AND CONFIDENTIALITY ADDENDUM
TO OFFER LETTER OF APRIL 7, 2016
CONFIDENTIAL INFORMATION. You agree that you will not at any time during your
employment and anytime thereafter, divulge, furnish, or make known or accessible
to, or use for the benefit of anyone other than Wendy’s, its subsidiaries
affiliates and their respective officers, directors and employee, any
information of a confidential nature relating in any way to the business of
Wendy’s or its subsidiaries or affiliates, or any of their respective
franchisees, suppliers or distributors. You further agree that you are not
subject to any agreement that would restrict you from performing services to
Wendy’s and that you will not disclose to Wendy’s or use on its behalf, any
confidential information or material that is the property of a former employer
or third party.


NONCOMPETE/NONSOLICITATION/EMPLOYEE NO-HIRE. You acknowledge that you will be
involved, at the highest level, in the development, implementation, and
management of Wendy’s business strategies and plans, including those which
involve Wendy’s finances, marketing and other operations, and acquisitions and,
as a result, you will have access to Wendy’s most valuable trade secrets and
proprietary information. By virtue of your unique and sensitive position, your
employment by a competitor of Wendy’s represents a material unfair competitive
danger to Wendy’s and the use of your knowledge and information about Wendy’s
business, strategies and plans can and would constitute a competitive advantage
over Wendy’s. You further acknowledge that the provisions of this section are
reasonable and necessary to protect Wendy’s legitimate business interests.


You agree that during your employment with Wendy’s and either (x) in the event
your employment with Wendy’s is terminated “without cause”, for a period of
eighteen (18) months following such termination, or (y) in the event your
employment with Wendy’s is terminated for cause, for a period of twelve (12)
months following such termination:


(i) in any state or territory of the United States (and the District of
Columbia) or any country where Wendy’s maintains restaurants, you will not
engage or be engaged in any capacity, “directly or indirectly” (as defined
below), except as a passive investor owning less than a two percent (2%)
interest in a publicly held company, in any business or entity that is
competitive with the business of Wendy’s or its affiliates. This restriction
includes any business engaged in drive through or food service restaurant
business where hamburgers, chicken sandwiches or entree salads are predominant
products (15% or more, individually or in the aggregate, of food products not
including beverages). Notwithstanding anything to the contrary herein, this
restriction shall not prohibit you from accepting employment, operating or
otherwise becoming associated with a franchisee of Wendy’s, any of its
affiliates or any subsidiary of the foregoing, but only in connection with
activities associated with the operation of such a franchise or activities that
otherwise are not encompassed by the restrictions of this paragraph, subject to
any confidentiality obligations contained herein;


(ii) you will not, directly or indirectly, without Wendy’s prior written
consent, hire or cause to be hired, solicit or encourage to cease to work with
Wendy’s or any of its subsidiaries or affiliates, any person who is at the time
of such activity, or who was within the six (6) month period preceding such
activity, an employee of Wendy’s or any of its subsidiaries or affiliates at the
level of director or any more senior level or a consultant under contract with
Wendy’s or any of its subsidiaries or affiliates and whose primary client is
such entity or entities; and


(iii) you will not, directly or indirectly, solicit, encourage or cause any
franchisee or supplier of Wendy’s or any of its subsidiaries or affiliates to
cease doing business with Wendy’s or


Page 5

--------------------------------------------------------------------------------





subsidiary or affiliate, or to reduce the amount of business such franchisee or
supplier does with Wendy’s or such subsidiary or affiliate.


For purposes of this section, “directly or indirectly” means in your individual
capacity for your own benefit or as a shareholder, lender, partner, member or
other principal, officer, director, employee, agent or consultant of or to any
individual, corporation, partnership, limited liability company, trust,
association or any other entity whatsoever; provided, however, that you may own
stock in Wendy’s and may operate, directly or indirectly, Wendy’s restaurants as
a franchisee without violating sections (i) or (iii).


If any competent authority having jurisdiction over this section determines that
any of the provisions is unenforceable because of the duration or geographical
scope of such provision, such competent authority shall have the power to reduce
the duration or scope, as the case may be, of such provision and, in its reduced
form, such provision shall then be enforceable. In the event of your breach of
your obligations under the post-employment restrictive covenants, then the
post-employment restricted period shall be tolled and extended during the length
of such breach, to the extent permitted by law.








Page 6